


2013 Converted Award Agreement
under the
ING U.S., Inc.
2013 Omnibus Employee Incentive Plan


Number of Performance Shares (2013 LTI Grant) =
As a result of the initial public offering (“IPO”) of ING U.S., Inc. (“ING
U.S.”), awards previously granted to you under the ING Groep N.V. (“ING Group”)
Long Term Sustainable Performance Plan (“Prior Awards”) have been automatically
converted into Awards (“Converted Awards”) to you pursuant to the ING U.S., Inc.
2013 Omnibus Employee Incentive Plan (the “Plan”). The Converted Awards are
subject to the terms and conditions of the Plan and as set forth below in this
agreement (the “Agreement”). Your personal details listed above, together with
these terms and conditions, constitute your Agreement.
This 2013 Agreement will govern the terms and conditions of the Converted Award
from and after the time of the IPO. Your acceptance of the Prior Awards
constituted your irrevocable consent to the terms and conditions set forth
herein.
Article 1 - General


1.1
Capitalized terms used but not defined in this Agreement shall, unless the
context otherwise requires, have the same definition as in the Plan. Unless
otherwise stated or the context so requires, the singular shall be construed to
mean the plural, and vice versa.



1.2
The provisions of this Agreement shall govern and prevail in the event of any
conflict with the Plan. Any conflicting or inconsistent term of this Agreement
shall be interpreted and implemented by the Committee in a manner consistent
with the Plan.



1.3
The Grantee has read the Plan, and accepts and agrees to the terms and
conditions thereof.



1.4
Number of Performance Shares. The number of Performance Shares (2013 LTI Grant)
indicated on the top of the first page of this Agreement has been determined by
multiplying each Performance Share subject to your Prior Award by a fraction,
the numerator of which is the average of the closing price on The New York Stock
Exchange of one ADR or BDR, as applicable, representing one ordinary share of
ING Group, for each of the five trading days immediately preceding the date of
the closing of the IPO and the denominator of which is the price to the public
(as specified on the cover of the final IPO-related prospectus) of one share of
common stock of ING U.S. in the IPO. To the extent the calculation did not
result in a whole number, the figure was rounded up to avoid fractional shares.



Article 2 - Award of Converted Awards


2.1
Nature of the Converted Awards. The Converted Awards made under Article 2 of
this Agreement constitute a conditional right to receive a number of shares of
Common Stock equal to the number


1

--------------------------------------------------------------------------------




of Performance Shares (2013 LTI Grant), as adjusted pursuant to Article 3.1(b),
as indicated at the top of the first page of this Agreement and calculated as
described in Article 1.4, and subject to Article 3.1.


2.2    Grant Date of Award. The grant date of the Converted Awards is May 7,
2013.


2.3    Consideration. No consideration is payable by the Grantee in respect of
the Converted Awards.


Article 3 - Vesting and Delivery of Converted Awards


3.1
Performance Shares (2013 LTI Grant). (a) Subject to Articles 3.2 and 3.3 and
clause (b) of this Article 3.1 below, this Converted Award will vest in three
tranches, being 1/3rd on March 27, 2014, 1/3rd on March 27, 2015 and 1/3rd on
March 27, 2016 (each, a “Vesting Date”), provided, that the Grantee is still
employed by the Company on such Vesting Date. Any fractional shares that would
otherwise vest on a Vesting Date will vest on the final Vesting Date. In the
event there are any fractional shares on the final Vesting Date, the number of
Performance Shares that vest on that final Vesting Date will be rounded up to
the nearest whole share. One share of Common Stock shall be delivered to the
Grantee in respect of each vested Performance Share as soon as practicable
following each of the respective Vesting Dates but in any event no later than
the end of the calendar year in which any such Vesting Date occurs.



(b) On the Vesting Date of any Performance Shares, Grantee will be entitled to
receive a number of shares of Common Stock equal to the number of Performance
Shares vesting on such Vesting Date multiplied by a performance factor (a
“Performance Factor”) applicable to the calendar year immediately preceding such
Vesting Date. The Performance Factor for each calendar year will be determined
based on the level of achievement, over the course of such year, of one or more
Company-wide or business-unit specific financial, operational or other goals.
Grantee understands and acknowledges that the Performance Factor may be zero if
applicable minimum goals are not met, and that the Performance Factor will be
subject to a cap. The applicable goals that will be used to calculate the
Performance Factor for the 2013 calendar year are set forth on Annex A hereto.
The applicable goals that will be used to calculate the Performance Factor for
the 2014 and 2015 calendar years will be determined by the Committee and
communicated to Grantee at a later date.


3.2    Termination of Employment - Performance Shares.


(a)    If Grantee ceases to be Employed by the Company prior to an applicable
Vesting Date by reason of:


(i)
(x) injury or Total and Permanent Disability (evidenced to the satisfaction of
the Company), (y) early retirement by agreement of the Committee; or (z) by
virtue of retirement on reaching his or her permitted retirement age as
determined in the applicable retirement benefit program, statutory or otherwise,
then a number of Performance Shares shall vest equal to the number of
Performance Shares that otherwise would vest on such Vesting Date and the number
of shares of Common Stock to be delivered to Grantee in respect of such Vesting
Date will be determined in accordance with Article 3.1(b), which shares shall be
delivered to the Grantee as soon as practicable following such Vesting Date (but
in any event no later than the end of the calendar year in which such Vesting
Date occurs); or






2

--------------------------------------------------------------------------------




(ii)
termination of Employment by the Company due to Business Conditions (including,
but not limited to, Redundancy) or a business divestiture that forms part of ING
U.S.' normal course of business, then a number of Performance Shares will vest
equal to equal to the number of Performance Shares that would have vested on the
Vesting Date next following the termination of Employment multiplied by the Pro
Rata Factor and the number of shares of Common Stock to be delivered to Grantee
will be determined in accordance with Article 3.1(b) using the Performance
Factor measured as of the most recent date prior to the termination of
Employment (or, if no such Performance Factor has been measured at that time,
the Performance Factor shall be 100%), which shares shall be delivered to the
Grantee as soon as practicable following the termination of Employment (but in
any event no later than the end of the calendar year in which such termination
of Employment occurs), and any Performance Shares that remain unvested after
application of this Article 3.2(a)(ii) shall be forfeited; or



(iii)
death, then all Performance Shares as of the date of death shall vest and the
number of shares of Common Stock to be delivered to Grantee's beneficiary or
estate, as the case may be, will be determined in accordance with Article 3.1(b)
using the Performance Factor measured as of the most recent date prior to the
date of death (or, if no such Performance Factor has been measured at that time,
the Performance Factor shall be 100%), which shares shall be delivered to the
Grantee's beneficiary or estate, as the case may be, as soon as practicable
following the date of death (but in any event no later than the end of the
calendar year in which such death occurs).



(b)
In the event of a Change in Control, Section 3.6 of the Plan shall, to the
extent inconsistent with anything set forth elsewhere in this Agreement, govern
the treatment of Performance Shares (2013 LTI Grant).



3.3    Termination of Employment - All Converted Awards.


(a)
If a Grantee is given notice of termination of Employment in circumstances
involving fraud, gross negligence, willful misconduct or any activity
detrimental to the Company, as determined by the Committee, then all Converted
Awards (vested and not unvested) shall lapse immediately on the date the notice
of termination of Employment is given to the Grantee.



(b)
Notwithstanding Article 3.2(a) or 3.3(a), the Committee in its absolute
discretion may consent to vest any such Converted Award in whole or in part to
the extent as it may determine and considers reasonable.



(c)
Other than as set forth in Article 3.2, any unvested Converted Awards shall
expire upon termination of Employment without any consideration and the Grantee
shall have no further rights thereto.



Article 4 - Claw back and Hold back


4.1    Claw Back.


(a)
Notwithstanding the terms and conditions as specified in the Plan and this
Agreement, the Grantee expressly agrees that the Company shall have the right to
reclaim any shares of Common Stock that have been delivered to the Grantee under
the Plan in the event that he or she engages in conduct or performs acts which
as the Committee determines to be:


3

--------------------------------------------------------------------------------






(i)
malfeasance;



(ii)
fraud; or



(iii)
specific conduct, alone or in concert with others, which has led to the material
restatement of the Company's annual accounts and/or significant (reputational)
harm to the Company.



(b)
By signing this Agreement, the Grantee acknowledges that he or she understands
and agrees that in the event the Committee determines that Grantee has engaged
in conduct or performed acts specified in Article 4.1(a) and Grantee has sold
all or a portion of his or her shares of Common Stock after vesting, the Company
has the right to claim from the Grantee an amount in US dollars equal to the
Fair Market Value of such shares at the time of such sale and the Grantee is
obliged to repay this amount at first demand by the Company, such payment to be
made no later than 30 days after the first demand.



4.2
Hold Back. The Committee has the authority to adjust the number of shares of
Common Stock and/or cancel the Converted Awards in whole or in part:  



(a)
in case of evidence of misbehavior or serious error by the Grantee (e.g. breach
of code of conduct and other internal rules, especially concerning risks); or



(b)
in case of evidence of malfeasance or fraud by the Grantee; or



(c)
in the event the Company or the business line in which the relevant staff member
works suffers a significant failure of risk management; or



(d)
in the event of significant negative changes in the economic or regulatory
capital base (based on a capital test); or



(e)
if any other material new information arises that would have changed the
original determination of the award if it were known at the time of award; or



(f)
specific conduct, alone or in concert with others, which has led to the material
restatement of the Company's annual accounts and/or significant (reputational)
harm to the Company or any of its Subsidiaries or Affiliates.

The Committee will annually assess, prior to vesting, whether and to what extent
this discretionary authority needs to be applied.


Article 5 - Various


5.1
Compliance with U.S. Tax Law. Where the Grantee qualifies as a US Taxpayer, the
Grantee understands and agrees that notwithstanding anything herein to the
contrary, this Agreement, and the Converted Awards made hereby, shall be
administered in accordance with the applicable provisions of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), including but not limited to,
Section 409A of the Code. Notwithstanding anything in the Plan to the contrary,
any adjustment of any of the Converted Awards granted hereby shall be made in
compliance with Section 409A of the Code. The Converted Awards granted hereby
are intended to comply with Section 409A of the Code


4

--------------------------------------------------------------------------------




and will be administered and interpreted in accordance with that intent. In the
event that the Grantee is a “specified employee” (within the meaning of the
Treasury Regulations §1.409A‑1(i)) as of the date of the Grantee's “separation
from service” (within the meaning of Treasury Regulations §1.409A‑1(h)) and if,
as a result, any shares of Common Stock cannot be delivered, or any Converted
Award cannot be paid or provided, in either case in the manner or at the time
otherwise provided in Article 3, without subjecting the Grantee to “additional
tax”, interest or penalties under Section 409A of the Code, then such shares
shall be delivered, or Converted Award will be paid or provided, on the first
day of the seventh month following the Grantee's separation from service.


5.2
Delivery of Common Stock or Sale of Common Stock. Except as otherwise provided
above and notwithstanding anything in the Plan to the contrary, in accordance
with instructions provided by the Grantee, shares of Common Stock, to the extent
relating to a vested Converted Award, shall be transferred to the brokerage
account of the Grantee and/or sold by the Company on behalf of and for the
account of the Grantee upon delivery. The Grantee should provide instructions to
the Company during the designated period(s) prior to the date of vesting
instructing the Company to transfer the shares to the brokerage account of the
Grantee and/or to sell such shares on behalf of and for the account of the
Grantee. If the Grantee fails to provide any such instructions to the Company
during the designated period(s), the shares shall automatically be sold on
behalf of and for the account of the Grantee.



Article 6 - Data protection


6.1
The Grantee hereby (i) consents to the processing, collection, recording,
organizing, storing and adapting by the Company and the third party
administrators involved in the operation and administration of the Plan, of the
personal data, (including, without limitation, name, business contact
information, employee number, position and information on Awards) relating to
the Grantee for the sole purpose of participating in the Plan and the Agreement,
including the operation and administration of the Plan, and (ii) grants such
consent for the duration of the Plan.



6.2
The Grantee also consents to the transfer of his/her personal data referred to
under Article 6.1 of this Agreement by the Company to third party administrators
that are assigned to the operation and administration of the Plan for this
Grantee specifically and that are located in the United States or elsewhere.



6.3
The Grantee also agrees that a limited set of his/her personal data (name, LSPP
ID, business line) is accessible to those third party administrators that are
not specifically assigned to him/her for the operation and administration of the
Plan for the sole purpose of identification and other related administrative
reasons (e.g. to trace Grantees that have changed position within the Company).



6.4
The Grantee's personal data related to the Plan will be held in a database file
titled with his/her name and unique identification code for the duration of the
Plan, taking to account any additional data retention period required by
applicable law. The database will be kept by the Company on behalf of the
Company.



6.5
The Grantee understands that the provision of all of his/her personal data is
obligatory for the purpose of his/her participation in the Plan and agrees with
the transfer of the relevant personal data to the Company entity that he/she is
employed by. The Participant is aware of his/her right to access and/or correct
personal data, if and when necessary, by contacting the local Human Resources
representative.


5

--------------------------------------------------------------------------------






6.6
The Grantee hereby agrees that, as a result of the IPO of ING U.S., ING U.S. may
transfer the Grantee's personal data to a third party administrator, including
one that is not an affiliated company, in order to carry out necessary
administrative functions with respect to this Converted Award.



Article 7 - Governing law and Jurisdiction


7.1
Governing law and jurisdiction. This Agreement shall be governed by and shall be
construed in accordance with the laws of the State of New York. The Company and
the Grantee irrevocably submit, in respect of any suit, action or proceeding
arising out of or relating to or concerning the Plan or the interpretation or
enforcement of this Agreement, to the exclusive jurisdiction of any state or
federal court located in New York, New York and to be bound by the provisions of
Section 3.16 of the Plan.



7.2
Partial invalidity. Parties expressly agree that the invalidity or
unenforceability of an Article or Articles of this Agreement shall not affect
the validity or enforceability of any other Article of this Agreement and that
the remainder of this Agreement will remain in full effect. Any such invalid or
unenforceable Article shall be replaced or be deemed to be replaced by a
provision that is considered to be valid and enforceable. The interpretation of
the replacing Article shall be as close as possible to the intent of the invalid
or unenforceable Article.



Article 8 - Grantee Covenants


8.1
In consideration of the Converted Awards granted under this Agreement, Grantee
agrees to abide by the restrictive covenants set forth below. For the purposes
of this Article, the definition of “Company” is expanded to include any
Subsidiaries or Affiliates that do business in the United States.



(i)
Protection of confidential information. The Grantee will not, without permission
of the Company, disclose any Company confidential information or trade secrets
to anyone outside the Company, unless required by subpoena. Confidential
information and trade secrets include, but are not limited to, customer lists,
product development information, marketing and sales plans, premium or other
pricing information, operating policies and manuals, and, or other confidential
information related to the Company.



(ii)
Nonsolicitation of employees and agents. The Grantee will not, for 12 months
following termination of Employment, directly or indirectly attempt to induce
any employee, agent or agency, broker, broker-dealer, financial planner,
registered principal or representative of the Company to be employed by or to
perform services for any entity that competes with the Company.



(iii)
Nonsolicitation of customers. The Grantee will not, for 12 months following
termination of Employment, directly or indirectly attempt to solicit the trade
of any person that is a customer of the Company or which the Company has been
undertaking reasonable steps to procure as a customer during the 6 months
preceding termination of employment. This limitation will only apply to products
or services in competition with a product or service of the Company, and to
customers with whom Grantee had contact during employment.



(iv)
Agreement to Cooperate.  Following the termination of Employment, the Grantee
will cooperate with the Company, without additional compensation, on matters
within the scope of Grantee's responsibilities during employment. The Company
agrees to reimburse


6

--------------------------------------------------------------------------------




reasonable out-of-pocket expenses the Grantee incurs in connection with such
assistance. The Company agrees it will make all reasonable efforts to minimize
disruption to the Grantee's other commitments.


8.2
If any provision of Article 8.1 is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth above, the parties
agree that they intend the provision to be enforceable to the maximum extent
possible under applicable law, and that the court should reform the provision to
make it enforceable in accordance with the intent of the parties.



8.3
The Grantee acknowledges that these covenants are a material inducement for the
Company to effect the Converted Awards granted under this Agreement. The Grantee
further acknowledges that a violation of any term of the covenants will cause
the Company irreparable injury for which adequate remedies are not available at
law. Therefore, the Grantee agrees that, if the Grantee breaches any of the
covenants:



(i)    any Converted Award made to the Grantee pursuant to this Agreement will
be rescinded;


(ii)    the Grantee will not be entitled to retain any income or property
derived from the Award; and


(iii)
the Company will be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) restraining the Grantee
from committing any violation of the covenants contained in Article 8.1.



The remedies in this Article are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity as a court or
arbitrator may reasonably determine.
8.4
The Company may terminate any Converted Award if the Grantee has willfully
engaged in gross misconduct that the Company determines is likely to be damaging
or detrimental to the Company.



8.5
This Article 8 will be interpreted in accordance with the laws of the State of
New York. Any proceedings involving Article 8 will be brought in a court of
competent jurisdiction in the State of New York.



Article 9 - Definitions


9.1
“ADR” shall mean an American Depositary Receipt issued in respect of an issued
and fully paid-up ordinary share in the capital of the ING Groep NV.



9.2
“BDR” shall mean a Bearer Depositary Receipt issued in respect of an issued and
fully paid-up ordinary share in the capital of the ING Groep NV.



9.3
“Business Conditions” shall mean any situation, not being a Business
Divestiture, in which the termination of a Grantee's employment is caused by
economic or strategic considerations and is not based primarily on the Grantee's
individual performance.



9.4
“Business Divestiture” shall mean the complete or partial transfer of a
Subsidiary by which the Grantee is Employed to a transferee that is not a
Subsidiary or a complete or partial initial public offering of a Subsidiary by
which the Grantee is Employed. A partial transfer or initial public offering is
only considered a Business Divestiture if such transfer or initial public
offering results in ING U.S. (directly or indirectly) owning less than 50.1% of
the voting stock in such transferred Subsidiary, where this


7

--------------------------------------------------------------------------------




Business Divestiture does not form part of ING U.S.' normal course of business
as determined by the Committee.


9.5
“Performance Period” shall mean the period in which the Performance Target
should be attained and which shall be specified in the Award Agreement.



9.6
“Performance Share” shall mean a right to receive shares of Common Stock upon
vesting which right is conditional subject to the attainment of any Performance
Target imposed.



9.7
“Pro Rata Factor” shall mean the factor that is calculated by dividing the
period of Employment during the Performance Period in terms of months by the
total Performance Period, also in terms of months, rounded up to the nearest
whole number.



9.8
“Performance Target” shall mean the target or targets, set at the time the Award
is granted, that should be attained in order to determine the number of shares
of Common Stock to be delivered subject to the vesting of the Awards as defined
in the Award Agreement.



9.9
“Redundancy” shall mean termination of a Grantee's Employment by the Company due
to a reorganization of the Company in such circumstances as the Committee
determines in its absolute discretion.



9.10
“Total and Permanent Disability” shall mean the mental or physical disability,
whether occupational or non-occupational in cause, which satisfies such
definition in: (i) any insurance policy or plan provided to the Grantee by the
Company; or alternatively (ii) the Grantee's applicable national legislation
pertaining to persons with disability. 




8

--------------------------------------------------------------------------------








ANNEX A
2013 Performance Goals
The following Performance Factors will apply to the 2013 calendar year, based on
the level of distributable earnings (as determined in the reasonable judgment of
the Committee) achieved for the year:
Amount of Distributable Earnings
Performance Factor
Less than $400 million
—%
$400 million to $450 million
50%
$451 million to $500 million
75%
$501 million to $550 million
100%
$551 million to $600 million
125%
$601 million or more
150%








9